Citation Nr: 1450261	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for high cholesterol.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2010.  In August 2012, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The issues of entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder, bilateral hearing loss, tinnitus, and a chronic respiratory condition were raised on a Form 21-4138 from the Veteran dated in June 2014.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's high cholesterol is a laboratory finding and is not considered to be a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements pertinent to the issue addressed in this decision have been met and neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

All identified and authorized records relevant to the matter have been requested or obtained.  Although a medical opinion addressing the appellant's high cholesterol claim has not been obtained, as discussed below, there is no probative evidence of a current disability or persistent or recurrent symptoms of a disability, and, accordingly, an examination is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  Here, at the August 2012 hearing, the undersigned VLJ informed the Veteran that VA considered high cholesterol to be a laboratory finding and not an actual disease, and asked the Veteran whether he had any disease, cardiac or otherwise, that included his high cholesterol.  The Veteran stated that he did not.  Thus, the VLJ discussed the elements required for the Veteran's claim, and elicited additional information concerning the claim. 

Evidence received directly at the Board in January 2013, without a waiver of initial RO consideration, does not pertain to the matter at issue in this case, the existence of a current disability.  Therefore, it is not relevant to the issue of service connection for high cholesterol, and the Veteran is not prejudiced by the Board's issuing a decision on the merits at this time.  

The Veteran contends that he has high cholesterol as a result of active service.  He reports that he was exposed to Agent Orange in his duties as an aviation boatswain's mate and asserts that his high cholesterol results from that exposure.  VA medical records show the Veteran is prescribed medication for high cholesterol.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Here, the claim fails because of the absence of the first element, a current disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of evidence of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992). 

High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection may be granted.  In May 1996, in public comments concerning rating schedule revisions, VA clarified its position that findings of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities for compensation purposes.  61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The Veteran testified, at his hearing, that he did not have any underlying heart disease or other disease that included high cholesterol.  

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for high cholesterol is denied.


REMAND

The Veteran contends that he was exposed to Agent Orange during his active military service in the U.S. Navy during the Vietnam war.  He contends that he was exposed to Agent Orange directly in the course of his duties which involved handling helicopters that came in after spraying.  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam - must have actually set foot therein - at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii) ).  

Accordingly, as the law now stands, service in waters off the coast of Vietnam does not qualify as service "in Vietnam" for purposes of presumptive service connection on the basis of exposure to herbicides under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  Moreover, claims based on statements that exposure occurred because herbicides were stored or transported on the veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  

A request for verification of the Veteran's dates of service in Vietnam met with the response, in April 2010, that the National Personnel Records Center (NPRC) was not able to determine whether the Veteran had service in Vietnam.  He served aboard the USS OKINAWA (LPH 3) which was in the official waters of Vietnam on several specified occasions from April 1967 to September 1967, but there was no conclusive evidence of Vietnam service.  

A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection.  Id.  The evidence lacking in this case is evidence showing that the Veteran went ashore, or had the opportunity to go ashore.  

VA maintains a list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."  This list includes ships that docked to shore or pier in Vietnam; ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; and ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  However, review of this list does not show that the USS OKINAWA is included in any of these groups during the Veteran's time in active service.  In this regard, the only mention of the USS OKINAWA shows that the ship docked to pier at Cam Ranh Bay to offload aircraft during May 1971, which was after the Veteran separated from service.  

The Dictionary of American Naval Fighting Ships similarly fails to corroborate any docking or other evidence that crew members went ashore.  The Dictionary reports that the USS OKINAWA left in March 1967 for her first deployment off Vietnam, and that while off Vietnam, the ship "was a mobile base from which a well-equipped force of marines could quickly strike via helicopters at the Communist insurgents."  She returned to San Diego in December 1967.  No indication of crew members going ashore was mentioned.

If the Veteran alleges having gone ashore, and identifies a 60-day or less time-frame, additional verification will be sought from the U.S. Army and Joint Services Records Research Center (JSRRC).  Here, no further research was undertaken, because at the time, in May 2010, there was no statement from the Veteran alleging that he had gone ashore.  However, at his Board hearing in August 2012, he testified that he was on the beach for one day at Da Nang, building playgrounds and equipment for children.  He stated this occurred in around June or July of 1967.  After the hearing, in January 2013, he submitted a statement from the JSRRC, which described the events of the USS OKINAWA during its Western Pacific deployment in 1967.  This included a notation that on July 27, 1967, "USS OKINAWA crewmembers donated playground equipment and other goods to Vietnamese villagers as part of Project Handclasp."  However, from July 21-31, 1967, the "USS OKINAWA took part in Operation Beacon Guide, a search and destroy mission 20 miles south of Da Nang."  Thus, it is not clear that this donation involved personal delivery by crewmembers.  

Based on these factors, additional development must be undertaken.  Specifically, the service department has been unable to provide verification that the veteran went ashore or traveled on inland waterways; therefore, verification must be sought be from the JSRRC through the PIES/Defense Personnel Records Image Retrieval System (DPRIS) interface, using Request Code O43, which generates a request for ship histories and deck logs for Navy veterans.  See M21-1MRIV.ii.1.H.28.j.  

The Board notes that here, the January 2013 response to the Veteran from JSRRC in January 2013 based its report on a "ship's history" for the USS OKINAWA.  Notably, the response noted that JSRRC did not provide copies of deck logs, but informed the Veteran that deck logs cold be obtained from the National Archives and Records Administration (NARA).  Thus, since it is not clear that all available information was reviewed by JSRRC, a formal request from VA for JSRRC verification should be undertaken.  In addition, since the date of the purported event is known, copies of any relevant documents, such as deck logs, covering that date should be obtained; if the PIES request does not elicit such records, they must be requested from NARA.  

Accordingly, the case is REMANDED for the following action:

1.  Request verification from JSRRC, through the PIES/Defense Personnel Records Image Retrieval System (DPRIS) interface, using request code O43 (or current version, if different) for ship histories and deck logs for the USS OKINAWA (LPH-3) for July 27, 1967, in particular, whether any Naval personnel went ashore in connection with a donation of playground equipment and other goods to villagers on that date.  Provide a copy of the January 7, 2013, letter from JSRRC to the Veteran with the request.  

In addition, specifically request copies of any ship's histories or deck logs for the date July 27, 1967.  If they are not available, request them from NARA, as recommended in the January 2013 letter from JSRRC to the Veteran.   

2.  After completion of the above and any additional development deemed necessary, review the claim for service connection for type II diabetes mellitus, in particular, whether the Veteran went ashore during his Vietnam service, in light of all the evidence of record, to specifically include the August 2012 hearing transcript and all other evidence associated with the claims file since the January 2012 statement of the case.  If the decision remains adverse to the Veteran, furnish an appropriate supplemental statement of the case, and provide an opportunity for response, before the file is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


